268 F.2d 111
YUKIO YAMAMOTO, Appellant,v.John Foster DULLES, as Secretary of State, Appellee.
No. 15422.
United States Court of Appeals Ninth Circuit.
Nov. 4, 1958, On Rehearing April 27, 1959.

Fred Okrand, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U.S. Atty., Bruce A. Bevan, Jr., Richard A. Lavine, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before FEE and CHAMBERS, Circuit Judges, and CHASE A. CLARK, District judge.
On Petition for Rehearing
PER CURIAM.


1
This case is an appeal by Yamamoto from a judgment of the District Court refusing a declaration that appellant is now a national of the United States because of his voluntary renunciation of that status and repatriation to Japan.


2
Appropriate assignment raised the question whether the trial court had not erred in requiring appellant to assume the burden of proof of the voluntary nature of the acts and freedom from coercion and duress.


3
For the reasons stated in Norio Kiyama v. Dulles (Miyoko Kiyama v. Dulles) 9 Cir., 268 F.2d 110, this cause is remanded for further proceedings in accordance with the principles there expressed.